Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

SUPPLIER AGREEMENT

 

Supplier Number: 231602–90–0

   Effective Date: 05/13/2013

This Supplier Agreement (“Agreement”) between the party listed below
(“Supplier”) and Wal–Mart Stores, Inc., Wal–Mart Stores East, LP, Wal–Mart
Stores East, Inc., Wal–Mart Stores Texas, LP, Sam’s West, Inc., Sam’s East, Inc.
and affiliates (hereinafter referred to collectively as “Company”) sets forth
Supplier’s qualifications and the general terms of the business relationship
between Company and Supplier. The parties agree that all sales and deliveries of
all Merchandise (as defined below) by Supplier to Company and all Orders (as
defined below) by Company will be covered by and subject to the terms of this
Agreement, the Standards for Suppliers (which is attached and incorporated by
reference) and any Order signed or initialed (electronically or otherwise) by an
Authorized Buyer (as defined below) for Company. This Agreement becomes
effective on the date shown above and remains effective for the term set forth
herein. The execution and submission of this Agreement does not impose upon
Company any obligation to purchase Merchandise.

General Supplier Information

Your business Classification: (Please disregard this section if you are not a
minority-owned business)

_Woman-Owned _Minority Owned

_BLACK _ASIAN-PACIFIC AMERICAN _INDIAN _ESKIMO _HISPANIC _NATIVE AMERICAN _ALEUT
_NATIVE HAWAIIAN

If Supplier falls within any of the above classes, and has been certified as
minority-owned by a government agency or purchasing council, Supplier is
qualified for the first step in the Wal–Mart Minority/Female Owned Business
Development Program (the “Supplier Development Program”). Supplier agrees to
provide to Company a copy of its certification as a prerequisite to
qualification in the Supplier Development Program. For further information,
please contact the Wal–Mart Supplier Development Office at 1-800-604-4555.

Enter the Federal Taxpayer Identification Number (TIN) of the Supplier Named
Below. If a TIN has not been issued, enter the proprietor’s Social Security
Number.

TIN: *****9681

Type of Payee (Check Only One): ¨ Individual/Sole Proprietorship x Corporation ¨
Partnership

 

Supplier Information:    DEAN FOODS COMPANY    President: GREGG TANNER   
Phone: 2143033400 Address:    2711 NORTH HASKELL AVENUE   

Acct. Executive or V.P. Sales:

PETER PAPPAS

   Phone: 2147211489 Address 2:    PO BOX 3440 CRS       City/State/Zip:   
DALLAS, TX 75204    Acct. Contact: PERRY KEEFE    Phone: 4798785630



--------------------------------------------------------------------------------

ADDRESS TO MAIL PAYMENT    ADDRESS TO SEND ORDERS: Supplier Name:    DEAN FOODS
COMPANY    Supplier Name:    DEAN FOODS COMPANY Address:    2900 BRISTOL HIGHWAY
   Attention:    Address 2:       Address:    2711 NORTH HASKELL AVENUE
City/State/Zip:    JOHNSON CITY, TN 37602    City/State/Zip:    DALLAS, TX 75204
Factor Name:       Street Address for use by delivery services other than the
U.S. Mail, if not already shown in the Purchase Order address above.: Supplier
Also Doing Business As: (Attach a list to Agreement if space below is
insufficient):                   Room: Supplier Number:      
Expedite Orders: Phone    Extension #: ADDRESS TO MAIL CLAIM DOCUMENTATION:   
ADDRESS TO SEND PRICING TICKETS: Attention:       Supplier Name:    DEAN FOODS
COMPANY Address:    2711 NORTH HASKELL AVENUE    Attention:    HELEN BARLOW
City/State/Zip:    DALLAS, TX 75204    Address:    2711 NORTH HASKELL AVENUE
Accounting Phone Number:    Extension #: 0    City/State/Zip:    DALLAS, TX
75204 Toll Free Number:    Fax Number:      

Has Supplier or any related entity previously conducted business with Company?
Yes ¨ No x         If so, under what names(s)?

STANDARD TERMS AND CONDITIONS

1. DEFINITIONS. As used in this Agreement or any Company issued Order, the
following capitalized words shall have the following meanings:

(a) “Account” shall mean any right to receive payments arising under this
Agreement.

(b) “Anticipation” shall mean the intentional or unintentional payment of
obligations prior to the due date which results in a monetary adjustment in
amounts payable to Supplier.

(c) “Authorized Buyer” shall mean any General Merchandise Manager, Divisional
Merchandise Manager, Buyer 1, 2 or 3 and replenishment manager assigned to the
Wal–Mart category/department corresponding to the purchased Merchandise.

(d) “Merchandise” shall mean all products, goods, materials, equipment,
articles, and tangible items supplied by Supplier to Company and all packaging,
instructions, warnings, warranties, advertising and other services included
therewith.

(e) “Electronic Data Interchange” (“EDI”) shall mean the moving of information
regarding specific business processes (invoicing, ordering, reporting, etc.)
electronically between two or more businesses. The information is transmitted
electronically structured according to standards mandated by Company.

(f) “End of Month Dating” shall mean payment terms beginning at the first of the
following month rather than from the receipt of merchandise, if the merchandise
is received on or after the 24th of the month.

 

2



--------------------------------------------------------------------------------

(g) “High Risk Supplier” shall mean a Supplier identified as such by Company in
view of the nature of the Supplier’s products, the severity of claims made
against Supplier’s products, the frequency of claims made, past litigation
involving the Supplier’s products and other factors deemed relevant by Company.

(h) “Order” shall mean any written or electronic purchase order issued by
Company.

(i) “Recall” shall mean any removal of Merchandise from the stream of commerce
initiated by Supplier, a government entity or Company.

(j) “Standards” shall mean the Wal–Mart Stores, Inc. Standards for Suppliers,
attached hereto.

(k) “Vendor Master” shall mean the accounting department of Company responsible
for control and processing of new supplier agreements and updates to existing
agreements.

2. ORDERS; CANCELLATION. Supplier may ship only after receipt of an Order.
Acceptance of an Order may be made only by shipment of the Merchandise in
accordance herewith. Acceptance is expressly limited to all of the terms and
conditions of such Order, including, all shipping, routing and billing
instructions and all attachments and supplemental instructions delivered
therewith. Shipments made contrary to Company’s routing instructions will be
deemed F.O.B. Destination (either store, club or warehouse). Supplier’s invoice,
confirmation memorandum or other writing may not vary the terms of any Order.
Supplier’s failure to comply with one or more terms of an Order shall constitute
an event of default and shall be grounds for the exercise by Company of any of
the remedies provided for in this Agreement or by applicable law. Projections,
past purchasing history and representations about quantities to be purchased are
not binding, and Company shall not be liable for any act or expenditure
(including but not limited to expenditures for equipment, materials, packaging
or other capital expenditures) by Supplier in reliance on them. Company may
cancel all or any part of an Order at any time prior to shipment.

3. SUPPLIER FINANCIAL INFORMATION; SALES TO COMPANY. Supplier shall submit to
Company with this Agreement one of the following: (1) a complete set of audited
current financial statements, (2) a current Dun & Bradstreet financial report,
or (3) if publicly held, Supplier’s most recent annual report to shareholders
and management proxy information. If Company’s purchases from Supplier are
anticipated by Supplier to constitute twenty percent (20%) or more of Supplier’s
gross annual sales on a calendar year basis, Supplier agrees to notify Company
of this fact, in writing, within thirty (30) days of Supplier becoming aware of
such possibility.

4. PAYMENT TERMS; CASH DISCOUNT; ANTICIPATION. Supplier shall transmit invoices
on the same day Merchandise is shipped, but payment terms shall date from
Company’s receipt of the Merchandise. If Supplier selects End of Month Dating on
Appendix 1 hereto, Merchandise received after the 24th of any month shall be
payable as if received on the first day of the following month. Any cash
discount selected by Supplier on Appendix 1 will be calculated on the gross
amount of Supplier’s invoice. Anticipation may be taken upon the mutual consent
of the parties.

 

3



--------------------------------------------------------------------------------

5. SET-OFF; RESERVATION OF ACCOUNT; CREDIT BALANCE. Company may set off against
amounts payable under any Order all present and future indebtedness of Supplier
to Company arising from this or any other transaction whether or not related
hereto. If Company determines that Supplier’s performance under an Order and/or
this Agreement is likely to be impaired, Company may establish a reserve on
Supplier’s Account to satisfy Supplier’s actual or anticipated obligations to
Company arising from any such Order or this Agreement, by withholding payment of
Supplier’s invoices. Supplier agrees that any credit balance will be paid in
cash to Company upon written request.

IMPORTANT NOTICE: ALL PAYMENTS OF MONIES OWED PURSUANT TO THIS SUPPLIER
AGREEMENT AND PURCHASE ORDERS MUST BE MAILED TO THE FOLLOWING ADDRESS:

WAL–MART STORES, INC./SAM’S CLUB, C/O CORPORATE ACCOUNTING, P.O. BOX 500787, ST.
LOUIS, MISSOURI 63150-0787.

Note: Any payments on your Wal–Mart or SAM’S CLUB Credit Card should be mailed
to the billing address indicated on your credit card statement, not the address
above.

6. NOTICE REGARDING ASSIGNMENT OF ACCOUNTS; ACCOUNT DISPUTES. Supplier shall
provide Company written notice of an assignment, factoring, or other transfer of
its Account at least 30 days prior to such assignment, factoring, or other
transfer taking legal effect. Such written notice shall include the name and
address of the assignee/transferee, the date the assignment is to begin, and
terms of the assignment, and shall be considered delivered upon receipt of such
written notice by Vendor Master. Supplier may have only one assignment,
factoring or transfer of its Account effective at any time. The assignment of
any Account hereunder shall not affect Company’s rights set forth in Section 5
of this Agreement. Supplier shall defend indemnify and hold Company harmless
from any and all lawsuits, claims, demands, actions, damages (including
reasonable attorney fees, court costs, obligations, liabilities or liens)
arising from or related to the assignment, transfer or factoring of its Account.
Supplier releases and waives any right, claim or action against Company for
amounts due and owing under this Agreement where Supplier has not complied with
the notice requirements of this provision. Notices required pursuant to this
Section shall be mailed to: Wal–Mart Stores, Inc., Attn: Vendor Master, 1108
S.E. 10th St. Bentonville, AR 72716-0680.

Notwithstanding the foregoing, any dispute or any other circumstance, Company
reserves the right to remit payment to Supplier.

7. TAXES. The prices set forth in any Order are deemed to include all taxes. If
any manufacturer’s excise or other similar or different taxes are paid on the
Merchandise described in any Order and if such tax, or any part thereof, is
refunded to Supplier, then Supplier shall immediately pay Company the amount of
such refund.

8. PRICE PROTECTION; PRICE GUARANTEE AND NOTICE OF PRICE INCREASES. Supplier
guarantees its prices against manufacturer’s or Supplier’s own price decline. If
Supplier reduces its price on any Merchandise sold to Company, which Merchandise
has not yet been delivered to Company by Supplier or, if consistent with
Supplier’s practice, which Merchandise is currently in Company’s inventory
(including Merchandise on hand, in

 

4



--------------------------------------------------------------------------------

warehouses and in transit), Supplier shall at Company’s discretion either issue
a check or give Company a credit equal to the price difference for such
Merchandise, multiplied by the units of such Merchandise to be delivered by
Supplier and/or currently in Company’s inventory. For all Merchandise not yet
shipped to Company, Supplier agrees to meet the price of any of its competitors
selling comparable merchandise. If a court, regulatory agency or other
government entity with jurisdiction finds that the prices on an Order are in
excess of that allowed by any law or regulation of any governmental agency, the
prices shall be automatically revised to equal a price which is not in violation
of said law or regulation. If Company shall have made payment before it is
determined that there has been a violation of this section, Supplier shall
promptly refund an amount of money equal to the difference between the price
paid for the Merchandise and the price which is not in violation of this
section. If contemporaneously with Supplier’s sale of Merchandise to the
Company, Supplier sells or offers to any competitor of Company any merchandise
of like grade and quality at lower prices and/or on terms more favorable than
those stated on the Order, the prices and/or terms of the Order shall be deemed
automatically revised to equal the lowest prices and most favorable terms at
which Supplier shall have sold or shall have offered such merchandise and
payment shall be made accordingly. If Company shall become entitled to such
lower prices, but shall have made payment at any prices in excess thereof,
Supplier shall promptly refund the difference in price to Company. If there is a
price increase, Supplier shall give Company written notice of any such increase
at least sixty (60) days prior to the effective date of the increase.

9. SUPPLIER EDI RESPONSIBILITIES.

(a) Supplier shall electronically receive Orders and send Company invoices via
EDI unless otherwise agreed to by Company in writing.

(b) Supplier shall assure that access by its employees to the EDI interchange is
restricted by password to those persons authorized to contractually bind
Supplier.

(c) Supplier’s use of the EDI interchange acknowledges Supplier’s review and
acceptance of the terms and requirements for using the EDI system to contract
electronically.

(d) Supplier will establish a user I.D. to identify itself, and the presence of
this user I.D. in the EDI interchange will be sufficient to verify the source of
the data and the authenticity of the document.

(e) Documents containing the user I.D. will constitute a signed writing, and
neither party shall contest the validity or enforceability of the document on
the basis of lack of a signature or sufficient identification of the parties.

(f) EDI documents or printouts thereof shall constitute originals.

(g) EDI documents will be retained by both Company and Supplier in a form that
is accessible and reproducible.

(h) If Company agrees to waive the EDI requirements of this section of this
Agreement, Orders may be sent via overnight mail at Supplier’s expense.

 

5



--------------------------------------------------------------------------------

10. PURCHASE COSTS AND CONDITIONS. Supplier is responsible for verifying the
accuracy of costs, discounts, allowances and all other terms of sale on all
Orders. If incorrect information exists, Supplier shall notify Company not less
than twenty-four (24) hours prior to shipment. If a change is necessary, no
shipment is to commence without written confirmation of the change from an
authorized member of Company’s merchandising department. If Merchandise ships
prior to discovery of an error on the Order, the parties shall confer within
forty-eight (48) hours of such discovery to determine the actions to be taken
regarding the erroneous Order.

11. SHIPPER LOAD AND COUNT RESPONSIBILITIES. Supplier who is shipping a full
truckload collect, or full truckload under Company control, to Company will be
responsible for monitoring its shipping process. Supplier is required to close
the trailer, seal it with a Supplier-provided seal, and document the seal number
on all copies of the Bill of Lading. All such shipments will be considered
Shipper Load and Shipper Count, whether or not so notated. If Supplier fails to
seal the trailer, or fails to reference and identify the seal on all copies of
the Bill of Lading, and shortages occur, Supplier shall be liable for such
shortage. The Shipper expressly agrees that the contractual provision herein
shall supersede any contrary Bill of Lading term, clause, notation, other
provision, or any other writing.

12. DELIVERY TIME. THE TIME SPECIFIED IN AN ORDER FOR SHIPMENT OF MERCHANDISE IS
OF THE ESSENCE OF THIS AGREEMENT AND IF SUCH MERCHANDISE IS NOT SHIPPED WITHIN
THE TIME SPECIFIED, COMPANY RESERVES THE RIGHT, AT ITS OPTION AND WITHOUT
LIMITATION, TO CANCEL THE ORDER AND/OR REJECT ANY MERCHANDISE DELIVERED AFTER
THE TIME SPECIFIED. In addition to the aforementioned remedy, Company may
exercise any other remedies provided for in this Agreement or provided by
applicable law, including but not limited to those remedies provided by the
Uniform Commercial Code. Notwithstanding Company’s right to cancel shipment, or
to reject or revoke acceptance of Merchandise, Supplier agrees to inform Company
immediately of any actual or anticipated failure to ship all or any part of an
Order or the exact Merchandise called for in an Order on the shipment date
specified. Acceptance of any Merchandise shipped after the specified shipment
date shall not be construed as a waiver of any of Company’s rights or remedies
resulting from the late shipment.

13. REPRESENTATIONS, WARRANTIES AND GUARANTEES. By acceptance of an Order,
Supplier represents, warrants and guarantees that:

(a) The Merchandise will be new and not used, remanufactured, reconditioned or
refurbished, and will comply with all specifications contained in such Order and
will be of equal or better quality as all samples delivered to Company;

(b) The Merchandise is genuine and is not counterfeit, adulterated, misbranded,
falsely labeled or advertised or falsely invoiced within the meaning of any
applicable local, state or federal laws or regulations;

(c) The Merchandise has been labeled, advertised and invoiced in accordance with
the requirements (if applicable) of the Wool Products Labeling Act of 1939, the
Fur Products Labeling Act, the Textile Fiber Products Identification Act and any
other applicable local, state or federal laws or regulations, and the sale of
the Merchandise by Company does not and will not violate any such laws;

 

6



--------------------------------------------------------------------------------

(d) Reasonable and representative tests made in accordance with the requirements
of the Flammable Fabrics Act (if applicable) show that the Merchandise is not so
highly flammable as to be dangerous when worn by individuals;

(e) The Merchandise is properly labeled as to content as required by applicable
Federal Trade Commission Trade Practice Rules, the Fair Labor Standards Act, the
Federal Food, Drug and Cosmetics Act and similar local, state or federal laws,
rules or regulations;

(f) The Merchandise shall be delivered in good and undamaged condition and
shall, when delivered, be merchantable and fit and safe for the purposes for
which the same are intended to be used, including but not limited to consumer
use;

(g) The Merchandise does not infringe upon or violate any patent, copyright,
trademark, trade name, trade dress, trade secret or, without limitation, any
other rights belonging to others, and all royalties owed by Supplier, if any,
have been paid to the appropriate licensor;

(h) All weights, measures, sizes, legends or descriptions printed, stamped,
attached or otherwise indicated with regard to the Merchandise are true and
correct, and conform and comply with all laws, rules, regulations, ordinances,
codes and/or standards of federal, state and local governments relating to said
Merchandise;

(i) The Merchandise is not in violation of any other laws, ordinances, statutes,
rules or regulations of the United States or any state or local government or
any subdivision or agency thereof, including but not limited to all laws and
regulations relating to health, safety, environment, serial and identification
numbers, labeling and country of origin designation, toxic substances, OSHA and
EPA regulations, Federal Meat Inspection Act or Poultry Products Inspections Act
(or any other food safety statute) and the requirements of California
Proposition 65, and such Merchandise or the sale thereof by Company do not and
will not violate any such laws;

(j) All Merchandise shall have an accurate twelve (12) digit
manufacturer-assigned UPC number that complies with Companys UPC requirements,
as amended from time to time;

(k) There is no other impediment or restriction, legal or otherwise, that
limits, prohibits or prevents Supplier from selling and delivering the
Merchandise to Company or limits, prohibits or prevents Company from reselling
the Merchandise to its customers;

(l) The Merchandise is mined, produced, manufactured, assembled and packaged in
compliance with the Standards; and

(m) The Merchandise is not transshipped for the purpose of mislabeling, evading
quota or country of origin restrictions or avoiding compliance with the
Standards. Where applicable, Supplier agrees to provide Company with a current,
complete and accurate Material Safety Data Sheet (“MSDS”) for said Merchandise;

 

7



--------------------------------------------------------------------------------

(n) if any particular item of Merchandise under this Agreement contains a
powder, liquid, gel or paste that is not intended for human consumption; a
compressed gas or propellant (such as an aerosol); or a flammable solid (such as
matches), Supplier shall notify Company. If the item Merchandise contains such
properties, Companys Chemicals Return Policy shall govern all returns of such
Merchandise and Supplier shall promptly elect return options under that policy.

It shall be within the sole discretion of Company to determine if Supplier has
breached the above-mentioned representations, warranties and guarantees. In
addition to the representations, warranties and guarantees contained in this
paragraph, all other representations, warranties and guarantees provided by law,
including but not limited to any warranties provided by the Uniform Commercial
Code, are specifically incorporated herein. Nothing contained in this Agreement
or an Order shall be deemed a waiver of any representations, warranties or
guarantees implied by law.

14. INDEMNIFICATION. Supplier shall protect, defend, hold harmless and indemnify
Company, including its officers, directors, employees and agents, from and
against any and all lawsuits, claims, demands, actions, liabilities, losses,
damages, costs and expenses (including attorneys’ fees and court costs),
regardless of the cause or alleged cause thereof, and regardless of whether such
matters are groundless, fraudulent or false, arising out of any actual or
alleged:

(a) Misappropriation or infringement of any patent, trademark, trade dress,
trade secret, copyright or other right relating to any Merchandise;

(b) Death of or injury to any person, damage to any property, or any other
damage or loss, by whomsoever suffered, resulting or claimed to result in whole
or in part from any actual or alleged use of or latent or patent defect in, such
Merchandise, including but not limited to (i) any actual or alleged failure to
provide adequate warnings, labelings or instructions, (ii) any actual or alleged
improper construction or design of said Merchandise, or (iii) any actual or
alleged failure of said merchandise to comply with specifications or with any
express or implied warranties of Supplier;

(c) Violation of any law, statute, ordinance, governmental administrative order,
rule or regulation relating to the merchandise, or to any of its components or
ingredients, or to its manufacture, shipment, labeling, use or sale, or to any
failure to provide a Material Safety Data Sheet or certification;

(d) Act, activity or omission of Supplier or any of its employees,
representatives or agents, including but not limited to activities on Company’s
premises and the use of any vehicle, equipment, fixture or material of Supplier
in connection with any sale to or service for the Company; and

(e) Any installation by Supplier of Merchandise covered by this Agreement.

Supplier shall promptly notify Company of the assertion, filing or service of
any lawsuit, claim, demand, action, liability or other matter that is or may be
covered by this indemnity, and shall immediately take such action as may be
necessary or appropriate to protect the interests of Company, its officers,
directors, employees and agents. Any and all counsel selected or provided

 

8



--------------------------------------------------------------------------------

by Supplier to represent or defend Company or any of its officers, directors,
employees or agents shall accept and acknowledge receipt of Company’s Indemnity
Counsel Guidelines, and shall conduct such representation or defense strictly in
accordance with such Guidelines. If Company in its sole discretion shall
determine that such counsel has not done so, or appears unwilling or unable to
do so, Company may replace such counsel with other counsel of Company’s own
choosing. In such event, any and all fees and expenses of Company’s new counsel,
together with any and all expenses or costs incurred on account of the change of
counsel, shall be paid or reimbursed by Supplier as part of its indemnity
obligation hereunder. Company shall at all times have the right to direct the
defense of, and to accept or reject any offer to compromise or settle, any
lawsuit, claim, demand or liability asserted against Company or any of its
officers, directors, employees or agents. The duties and obligations of Supplier
created hereby shall not be affected or limited in any way by Company’s
extension of express or implied warranties to its customers.

15. RECALLS. If Merchandise is the subject of a Recall, whether initiated by
Supplier, Company or a government entity (including the issuance of safety
notices), Supplier shall be responsible for all matters and costs associated
with the Recall, including but not limited to:

(a) Consumer notification and contact;

(b) All expenses and losses incurred by Company in connection with such Recall
(and where applicable, any products with which the Recalled Merchandise has been
packaged, consolidated or commingled), including but not limited to refunds to
customers, lost profits, transportation costs and all other costs associated
therewith; and

(c) Initial contact and reporting of the Recall to any government agency having
jurisdiction over the affected Merchandise.

If a government agency initiates any inquiry or investigation relating to the
Merchandise or similar goods manufactured or supplied by Supplier, Supplier
shall notify Company immediately thereof and take reasonable steps to resolve
the matter without exposing Company to any liability or risk.

16. LIMITATION OF DAMAGES. In no event shall Company be liable for any punitive,
special, incidental or consequential damages of any kind (including but not
limited to loss of profits, business revenues, business interruption and the
like), arising from or relating to the relationship between Supplier and
Company, including all prior dealings and agreements, or the conduct of business
under or breach of this Agreement or any Order, Company’s cancellation of any
Order or Orders or the termination of business relations with Supplier,
regardless of whether the claim under which such damages are sought is based
upon breach of warranty, breach of contract, negligence, tort, strict liability,
statute, regulation or any other legal theory or law, even if Company has been
advised by Supplier of the possibility of such damages.

17. REMEDIES. Supplier’s failure to comply with any of the terms and conditions
of this Agreement or any Order shall be grounds for the exercise by Company of
any one or more of the following remedies:

(a) Cancellation of all or any part of any undelivered Order without notice,
including but not limited to the balance of any remaining installments on a
multiple-shipment Order;

 

9



--------------------------------------------------------------------------------

(b) Rejection (or revocation of acceptance) of all or any part of any delivered
shipment. Upon rejection or revocation of acceptance of any part of or all of a
shipment, Company may return the Merchandise or hold it at Supplier’s risk and
expense. Payment of any invoice shall not limit Company’s right to reject or
revoke acceptance. Company’s right to reject and return or hold Merchandise at
Supplier’s expense and risk shall also extend to Merchandise which is returned
by Company’s customers. Company may, at its option, require Supplier to grant a
full refund or credit to Company of the price actually paid by any customer of
Company for any such item in lieu of replacement with respect to any item.
Company shall be under no duty to inspect the Merchandise, and notice to
Supplier of rejection shall be deemed given within a reasonable time if given
within a reasonable time after notice of defects or deficiencies has been given
to Company by its customers. In respect of any Merchandise rejected (or
acceptance revoked) by Company, there shall be charged to Supplier all expenses
incurred by Company in (i) unpacking, examining, repacking and storing such
Merchandise (it being agreed that in the absence of proof of a higher expense
that the Company shall claim an allowance for each rejection at the rate of 10%
of the price for each rejection made by Company) and (ii) landing and reshipping
such Merchandise. Unless Company otherwise agrees in writing, Supplier shall not
have the right to make a conforming delivery within the contract time;

(c) Termination of all current and future business relationships;

(d) Assessment of monetary fines as determined in Company’s reasonable
discretion;

(e) Recovery from Supplier of any damages sustained by Company as a result of
Supplier’s breach or default; and

(f) Buyer’s remedies under the Uniform Commercial Code and such other remedies
as are provided under applicable law.

These remedies are not exclusive and are in addition to all other remedies
available to Company at law or in equity.

18. INSURANCE REQUIREMENTS. Supplier is required to obtain and maintain the
following insurance coverage from a carrier acceptable to Company in the amounts
and with the conditions listed below:

(a) Commercial General Liability, including Contractual, Personal & Advertising
Injury, Products and Completed Operations coverage, with certificate holder
named as Additional Insured as evidenced by attached endorsement or blanket
additional insured coverage provided by the policy. Policy shall be occurrence
based with limits of no less than $5,000,000 per occurrence, without any
aggregate limits or $50,000,000 in the aggregate. Defense costs shall not apply
against coverage limits. High Risk Suppliers (as defined by Company) shall
maintain policy limits of not less than $10,000,000 per occurrence without any
aggregate limits or $100,000,000 in the aggregate.

(b) Statutory Workers’ Compensation Coverage for a Supplier whose employees will
be entering Company’s premises, with $1,000,000 in employers’ liability coverage
and a waiver of subrogation where Permitted By Law.

 

10



--------------------------------------------------------------------------------

(c) Automobile Coverage, with certificate holder named as Additional Insured as
evidenced by attached endorsement or blanket additional insured coverage
provided by the policy, for a Supplier whose employees or agents will be driving
on Company’s premises or making delivery to Company’s premises shall be
occurrence based with limits of no less than $5,000,000 per occurrence, without
any aggregate limits or $50,000,000 in the aggregate. Defense costs shall not
apply against coverage limits.

(d) Supplier shall provide at least thirty (30) days’ written notice prior to
any cancellation of any policy of insurance maintained hereunder, and each such
policy shall obligate the insurer to provide at least thirty (30) days’ written
notice to Company in advance of any contemplated cancellation or termination
thereof.

(e) Supplier’s insurance shall be considered primary, non-contributory and not
excess coverage.

A copy of Supplier’s current Certificate of Insurance with the following
requirements must be submitted with this Agreement:

 

  •   Certificate Holder should read: WAL–MART STORES, INC., ITS SUBSIDIARIES &
ITS AFFILIATES, 702 SW 8th Street, Bentonville, AR 72716-0145, Attn: Risk
Management

 

  •   Renewals of Certificates of Insurance must be submitted prior to
expiration of insurance coverage

 

  •   Existing Suppliers must include Supplier Number on Certificate of
Insurance.

 

  •   Please direct any questions regarding your insurance to Risk Management at
(479) 277-1658 or (479) 277-2890.

SUPPLIER CONTACT FOR PRODUCT LIABILITY CLAIMS:

 

Name:    DEAN FOODS COMPANY    Insuring Company: AON RISK SERVICES SOUTHWEST, I
Address:    2711 NORTH HASKELL AVENUE    Telephone: 8662837122    Extension #: 0
City/State/Zip:    DALLAS, TX 75204       Telephone:    2143033400    Extension
#: 0    Fax Number:       e-mail:   

19. FORCE MAJEURE. If any place of business or other premises of Company shall
be affected by lockouts, strikes, riots, war, acts of terrorism, fire, civil
insurrection, flood, earthquake or any other casualty or cause beyond Company’s
control, which might reasonably tend to impede or delay the reception, handling,
inspecting, processing or marketing of the Merchandise covered by this
Agreement, Company may, at its option, cancel all or any part of the undelivered
Order hereunder by giving written notice to Supplier which notice shall be
effective upon mailing.

 

11



--------------------------------------------------------------------------------

20. ASSIGNMENT. Except as specifically set forth in Section 6, no part of this
Agreement or of any Order shall be assignable by Supplier without the written
consent of Company, and Company shall not be obligated to accept a tender of
performance by any assignee, unless Company shall have previously expressly
consented in writing to such an assignment.

21. PUBLICITY; USE OF NAME AND INTELLECTUAL PROPERTY. Supplier shall not refer
to Company in any advertising or published communication without the prior
written approval of Company. Supplier shall not use, or allow to be used,
Company’s name, logo, trademarks, service marks, patents, copyrights or trade
dress without the prior written approval of Company. Company may use Supplier’s
name, logo, trademarks, service marks, patents, copyrights and trade dress in
connection with Company’s marketing of the Merchandise.

22. COMPLIANCE WITH STANDARDS FOR SUPPLIER. Supplier warrants that it has read
and understands and will comply with the requirements set forth in the Standards
located at http://www.walmartstores.com/Files/SupplierStandards.pdf, or
attached, as may be reasonably amended from time to time by Company. If the
Supplier is not able to view the Standards on-line they may request a current
copy from Supplier Development, their local Global Procurement office or from
the Direct Imports Division. Company reserves the right to cancel any
outstanding Order, refuse any shipments and otherwise cease to do business with
Supplier if Supplier fails to comply with any terms of the Standards or if
Company reasonably believes Supplier has failed to do so.

23. SEVERABILITY; WAIVER. At the option of Company, no finding that a part of
this Agreement is invalid or unenforceable shall affect the validity of any
other part hereof. Company’s failure to enforce at any time any provision of
this Agreement will not be construed as a waiver of such provision or of any
rights thereafter to enforce such provision. Any waiver by Company of any of the
terms and conditions of this Agreement or any Order must be in writing signed by
an authorized representative of Company.

24. FORUM SELECTION; CHOICE OF LAW; STATUTE OF LIMITATIONS. This Agreement, any
and all Orders, and any and all disputes arising thereunder or relating thereto,
whether sounding in contract or tort, shall be governed by and construed in
accordance with the laws of the State of Arkansas without regard to the internal
law of Arkansas regarding conflicts of law, and the federal and/or state courts
of Benton and Washington County, Arkansas, shall have exclusive jurisdiction
over any actions or suits relating thereto. The parties mutually acknowledge and
agree that they shall not raise, and hereby waive, any defenses based upon
venue, inconvenience of forum or lack of personal jurisdiction in any action or
suit brought in accordance with the foregoing. Any legal action brought by
Supplier against Company with respect to this Agreement or any Orders shall be
filed in one of the above referenced jurisdictions within two (2) years after
the cause of action arises or it shall be deemed forever waived. The parties
acknowledge that they have read and understand this clause and agree willingly
to its terms.

25. ATTORNEY FEES AND INTEREST OBLIGATIONS. Company reserves the right to charge
Supplier interest at the rate of 12% per annum or such lower rate as may be
permitted under applicable law for any obligations owed by Supplier to Company,
including debit balances not paid within thirty (30) days after due, until such
amounts are paid in full, and Company will be entitled to recover from Supplier
its attorneys’ fees and costs incurred in collecting any past-due obligation.

 

12



--------------------------------------------------------------------------------

26. NOTICES. Unless otherwise specifically provided for herein, any notice or
demand which under the terms of this Agreement or under any statute must or may
be given or made shall be in writing and shall be given or made by overnight
express service addressed as follows: if to Company: Wal–Mart Stores, Inc.,
Attn: General Merchandise Manager (identify department or category), 702 SW 8th
Street, Bentonville, AR 72716. If to Supplier: to Supplier’s address set forth
above. Such notice or demand shall be deemed given on the second (2nd) business
day after deposit of such notice or demand with the overnight express service.
The above addresses may be changed at any time by giving prior written notice as
provided above.

27. TERM OF AGREEMENT. This Agreement ends one year after the Effective Date.
This Agreement may only be renewed or extended by an agreement signed by an
authorized officer of Company and Supplier. Supplier and Company are under no
obligation to extend the term of this Agreement or to renew this Agreement.
Neither Supplier nor Company should take any actions in reliance upon this
Agreement being extended or renewed. Neither party shall be responsible for any
costs incurred by the other in anticipation of the extension or renewal of this
Agreement.

28. INFORMATION SECURITY. Supplier represents that it currently follows industry
best practices as a means to prevent any compromise of its information systems,
computer networks, or data files (“Systems”) by unauthorized users, viruses, or
malicious computer programs which could in turn be propagated via computer
networks, email, magnetic media or other means to Company. Supplier agrees to
immediately give Company notice if the security of its Systems are breached or
compromised in any way.

Supplier agrees to apply appropriate internal information security practices,
including, but not limited to, using appropriate firewall and anti-virus
software; maintaining said countermeasures, operating systems, and other
applications with up-to-date virus definitions and security patches; installing
and operation security mechanisms in the manner in which they were intended
sufficient to ensure the Company will not be impacted nor operations disrupted;
and permitting only authorized users access to computer systems, applications,
and Retail Link.

Supplier specifically agrees to: use up-to-date anti-virus tools to remove known
viruses and malware from any email message or data transmitted to Company;
prevent the transmission of attacks on Company via the network connections
between Company and the Supplier; and prevent unauthorized access to Company
systems via the Supplier’s networks and access codes.

In accordance with all applicable US and International privacy laws, Supplier
agrees to safeguard confidential protected individually identifiable personal
information (health, financial, identity) which are received, transmitted,
managed, processed, etc. and to require subcontractor or agent to meet these
same security agreements.

Financial service suppliers, who handle personally identifiable financial
information of our customers agree to maintain a current SAS70 Type II audit.

29. SURVIVAL OF PROVISIONS. The provisions of this Agreement which by their
nature are intended to survive termination of this Agreement (including but not
limited to representations, warranties, guarantees, indemnifications, payment of
obligations, remedies, forum selection and statute of limitations) shall survive
its termination.

 

13



--------------------------------------------------------------------------------

The parties hereto agree that this Agreement, the Standards and any Order
constitute the full understanding of the parties, a complete allocation of risks
between them and a complete and exclusive statement of the terms and conditions
of their agreement. All prior agreements, negotiations, dealings and
understandings, whether written (including any electronic record) or oral,
regarding the subject matter hereof, are superseded by this Agreement. Any
changes in this Agreement shall be in writing and executed by both parties.
Furthermore, if there is a conflict of terms between this Agreement and an
Order, this Agreement shall be the controlling document.

We (Company) will never assume that you (Supplier) will be willing to extend or
renew this Agreement or to accept any specific volume of Orders. Conversely, we
urge you never to assume that this Agreement will be renewed or extended by us
or that we will issue Orders for specific volume of Merchandise, even if your
impression is based on discussions you may have had with Company
representatives. No Company representative has authority to renew or extend this
Agreement except in a writing signed by an authorized officer of Company, and no
Company representative has authority to order Merchandise except an Authorized
Buyer through an Order issued pursuant to and subject to the terms of this
Agreement.

 

14



--------------------------------------------------------------------------------

Supplier No. 231602    Department No. 90    Effective Date: 05/13/2013

WAL–MART STORES, INC.

STANDARDS FOR SUPPLIERS

Wal–Mart Stores, Inc. (“Wal–Mart”) has enjoyed success by adhering to three
basic beliefs since its founding in 1962:

 

1. Respect for the Individual

 

2. Service to our Customers

 

3. Strive for Excellence

Wal–Mart strives to conduct its business in a manner that reflects these three
basic beliefs. Our suppliers are expected to conform to these beliefs and the
values inherent therein and to assure these beliefs and values are reflected in
their contracting, subcontracting or other relationships.

Since Wal–Mart believes that the conduct of its suppliers can be attributed to
Wal–Mart and affect its reputation, Wal–Mart requires its suppliers to conform
to standards of business practices which are consistent with the three beliefs
described above. More specifically, Wal–Mart requires conformity from its
suppliers with the following standards, and hereby reserves the right to make
periodic, unannounced inspections of supplier’s facilities to satisfy itself of
supplier’s compliance with these standards:

1. COMPLIANCE WITH APPLICABLE LAWS. All Suppliers shall comply with the legal
requirements and standards of their industry under the national laws of the
countries in which the Suppliers are doing business, including the labor and
employment laws of those countries, and any applicable U.S. laws. Should the
legal requirements and standards of the industry conflict, Suppliers must, at a
minimum, be in compliance with the legal requirements of the country in which
the products are manufactured. If, however, the industry standards exceed the
country’s legal requirements, Wal–Mart will favor Suppliers who meet such
industry standards. Suppliers shall comply with all requirements of all
applicable governmental agencies. Necessary invoices and required documentation
must be provided in compliance with the applicable law. Suppliers shall warrant
to Wal–Mart that no merchandise sold to Wal–Mart infringes the patents,
trademarks or copyrights of others and shall provide to Wal–Mart all necessary
licenses for selling merchandise sold to Wal–Mart, which is under license from a
third party. All merchandise shall be accurately marked or labeled with its
country of origin in compliance with applicable laws and including those of the
country of manufacture. All shipments of merchandise will be accompanied by the
requisite documentation issued by the proper governmental authorities, including
but not limited to Forms, import licenses, quota allocations and visas and shall
comply with orderly marketing agreements, voluntary restraint agreements and
other such agreements in accordance with applicable law. The commercial invoice
shall, in English and in any other language deemed appropriate, accurately
describe all the merchandise contained in the shipment, identify the country of
origin of each article contained in the shipment, and shall list all payments,
whether direct or indirect, to be made for the merchandise, including, but not
limited to any assists, selling commissions or royalty



--------------------------------------------------------------------------------

payments. Backup documentation, and any Wal–Mart required changes to any
documentation, will be provided by Suppliers promptly. Failure to supply
complete and accurate information may result in cancellation or rejection of the
goods.

2. EMPLOYMENT. At a minimum, Wal–Mart expects its “suppliers” to meet the
following terms and conditions of employment:

Compensation. Suppliers shall fairly compensate their employees by providing
wages and benefits, which are in compliance with the local and national laws of
the jurisdictions in which the suppliers are doing business or which are
consistent with the prevailing local standards in the jurisdictions in which the
suppliers are doing business, if the prevailing local standards are higher.

Hours of Labor. Suppliers shall maintain reasonable employee work hours in
compliance with local standards and applicable laws of the jurisdictions in
which the suppliers are doing business. Employees shall not work more than 72
hours per 6 days or work more than a maximum total working hours of 14 hours per
calendar day (midnight to midnight). The factory should be working toward
achieving a 60-hour work week. Wal–Mart will not use suppliers who, on a
regularly scheduled basis, require employees to work in excess of the statutory
requirements without proper compensation as required by applicable law.
Employees should be permitted reasonable days off (at least one day off for
every seven-day period) and leave privileges.

Forced Labor/Prison Labor. Forced or prison labor will not be tolerated by
Wal–Mart. Suppliers shall maintain employment on a voluntary basis. Wal–Mart
will not accept products from suppliers who utilize in any manner forced labor
or prison labor in the manufacture or in their contracting, subcontracting or
other relationships for the manufacture of their products.

Child Labor. Wal–Mart will not tolerate the use of child labor. Wal–Mart will
not accept products from suppliers who utilize in any manner child labor in the
manufacture or in the contracting, subcontracting or other relationships for the
manufacture of their products. No person shall be employed at an age younger
than the law of the jurisdiction of manufacture allows. Where country laws allow
children below the age of 14 years to work, Wal–Mart will only recognize the
minimum working age of 14 years, regardless of the law of the jurisdiction.

Discrimination/Human Rights. Wal–Mart recognizes that cultural differences exist
and different standards apply in various jurisdictions, however, we believe that
all terms and conditions of employment should be based on an individual’s
ability to do the job, not on the basis of personal characteristics or beliefs.
Wal–Mart favors suppliers who have a social and political commitment to basic
principles of human rights and who do not discriminate against their employees
in hiring practices or any other term or condition of work, on the basis of
race, color, national origin, gender, sexual orientation, religion, disability,
or other similar factors.

3. WORKPLACE ENVIRONMENT. Wal–Mart expects its suppliers to maintain a safe,
clean, healthy and productive environment for its employees. Factories producing
merchandise to be sold by Wal–Mart shall provide adequate medical facilities,
fire exits and safety equipment, well-lighted and comfortable workstations,
clean restrooms, and adequate living quarters where necessary. Workers should be
adequately trained to perform their jobs safely. Wal–Mart will not do business
with any supplier that provides an unhealthy or hazardous work environment or
which utilizes mental or physical disciplinary practices.

 

2



--------------------------------------------------------------------------------

4. CONCERN FOR THE ENVIRONMENT. We believe it is our role to be a leader in
protecting our environment. We encourage our customers and associates to always
reduce, reuse, and recycle. We also encourage our suppliers to reduce excess
packaging and to use recycled and non-toxic materials whenever possible. We will
favor suppliers who share our commitment to the environment.

5. FACTORY INSPECTION REQUIREMENTS. Scheduled inspections should typically be
conducted a maximum of three times per year to ensure compliance with the
standards, terms, and conditions set forth herein. Wal–Mart reserves the right
to conduct unannounced factory inspections.

In the case of domestic suppliers, factory audits shall typically be conducted
by Wal–Mart approved third party audit firms. All charges related to the third
party inspection and certification of such facilities shall be paid fully by the
supplier. Any supplier who fails or refuses to comply with these standards is
subject to immediate cancellation of any and all outstanding orders, refusal or
return of any shipment, and termination of its business relationship with
Wal–Mart. In the case of suppliers working through Global Procurement Direct
Imports, audits should be conducted by Wal–Mart’s internal auditors. Once a
factory has been audited and assessed either green or yellow by either
Wal–Mart’s internal auditors or an approved third party audit firm, the factory
is valid for any supplier to use for Wal–Mart business.

6. RIGHT OF INSPECTION. To further assure proper implementation of and
compliance with the standards set forth herein, Wal–Mart or a third party
designated by Wal–Mart will undertake affirmative measures, such as on-site
inspection of production facilities, to implement and monitor said standards.
Any supplier which fails or refuses to comply with these standards or does not
allow inspection of production facilities is subject to immediate cancellation
of any and all outstanding orders, refuse or return any shipment, and otherwise
cease doing business with Wal–Mart.

7. CONFIDENTIALITY. Supplier shall not at any time, during or after the term of
this Agreement, disclose to others and will not take or use for its own purposes
or the purpose of others any trade secrets, confidential information, knowledge,
designs, data, know-how, or any other information reasonably considered
“confidential.” Supplier recognizes that this obligation applies not only to
technical information, designs and marketing, but also to any business
information that Wal–Mart treats as confidential. Any information that is not
readily available to the public shall be considered to be a trade secret and
confidential. Upon termination of this Agreement, for any cause, supplier shall
return all items belonging to Wal–Mart and all copies of documents containing
Wal–Mart’s trade secrets, confidential information, knowledge, data or know-how
in supplier’s possession or under supplier’s control.

8. WAL–MART GIFT AND GRATUITY POLICY. Wal–Mart Stores, Inc. has a very strict
policy which forbids and prohibits the solicitation, offering or acceptance of
any gifts, gratuities or any form of “pay off” or facilitation fee as a
condition of doing business with Wal–Mart; as a form of gratitude, or as an
attempt to gain favor or accept merchandise or services at a lesser degree than
what was agreed. Wal–Mart believes in delivering and receiving only the total
quantity agreed.

 

3



--------------------------------------------------------------------------------

Any supplier, factory or manufacturer who violates this policy by offering or
accepting any form of gift or gratuity to/from any associate, employee, agent or
affiliate of Wal–Mart Stores, Inc. will be subject to all loss of existing and
future business, regardless of whether the gift or gratuity was accepted. In
addition, a supplier, factory or manufacturer who violates this policy, will be
reported to the appropriate governmental authorities of the supplier’s
respective and affiliated jurisdictions.

Failure to report such information will result in severe action against such
supplier, trading company or factory including but not limited to termination of
all existing and future business relationships and monetary damages.

9. ACKNOWLEDGMENT OF STANDARDS. As an officer or duly authorized representative
of my company, a Supplier of Wal–Mart, I have read the principles and terms
described in this document and understand my company’s business relationship
with Wal–Mart is based upon said company being in full compliance with these
principles and terms. I further understand that failure by a Supplier to abide
by any of the terms and conditions stated herein may result in the immediate
cancellation by Wal–Mart of all outstanding orders with that Supplier and
refusal by Wal–Mart to continue to do business in any manner with said Supplier.
I am signing this Supplier Agreement as a corporate representative of my
company, to acknowledge, accept and agree to abide by the standards, terms and
conditions set forth herein between my company and Wal–Mart. I hereby affirm
that all actions, legal and corporate, to make this Standards for Suppliers
binding and enforceable against my company have been completed.

A copy of these Standards for Suppliers shall be posted in a location visible to
all employees at all facilities that manufacture products for Wal–Mart Stores,
Inc. and its affiliates. Any person with knowledge of a violation of any of
these standards by a Supplier or a Wal–Mart associate should call 1-800-WM-ETHIC
(1-800-963-8442) (in countries other than the United States, dial AT&T’s U.S.A.
Direct Number first) or write to: Wal–Mart Stores, Inc., Business Ethics
Committee, 702 SW 8th St., Bentonville, AR 72716-8095.

 

4



--------------------------------------------------------------------------------

Supplier No. 231602    Department No. 90    Effective Date: 05/13/2013

GROCERY APPENDIX

This Appendix constitutes and is part and parcel of the Supplier Agreement. The
terms of the Supplier Agreement are binding and enforceable as to this Appendix.

PAYMENT TERMS

 

0    Cash Discount — Enter whole percents    NEW STORE/WHSE TERMS IF DIFFERENT
THAN REGULAR TERMS: 0    Cash Discount Days Available(Must be filled in if a
Cash Discount is used)    [**]    Net Payment Days Available(Must be at least
one day more than Cash Discount Days Available) End Of Month Dating
¨ Yes x No   

SHIPPING TERMS

 

FREIGHT TERMS    MINIMUM FOR PREPAID FREIGHT TERMS (Choose One)

 

   Collect – F.O.B Supplier    0    Pounds [**]    Prepaid – F.O.B Company    0
   Cases/Units

 

   Prepaid To consolidator – F.O.B. Company’s Consolidator    0    Whole Dollars

No freight charges are to be added to invoices. Refer to the current Routing
Guide for detailed instructions.

CONDITION OF SALE

     Guaranteed Sales      Consignment      Preticketing      Prepricing     
Stock Balancing

     Shelf Labels      Point of Sale (Pay from Scan)      Other

SHIPPING INSTRUCTIONS

Supplier will ship all merchandise in accordance with the then current Shipping
and Routing Instructions, Wal–Mart Stores, Inc. (the “Routing Instructions”).
Supplier acknowledges it has received a copy of the Routing Instructions. The
current Routing Instructions, as may be reasonably amended by Company from time
to time, shall be available on Retail Link. Each purchase order will show a
routing, which is determined by Company’s Traffic Department. Supplier is liable
for the excess transportation cost if the designated routing is not followed. If
Supplier has a question concerning the routing selected, Supplier must call
Company’s Traffic Department before releasing the shipment at the following
number: (479) 273-6359.

x For Direct Store Delivery (DSD) check this box.



--------------------------------------------------------------------------------

ALLOWANCES

Supplier elects to pariticpate in the following program(s):

STANDARD PURCHASE ORDER ALLOWANCES

(If offered by Supplier, the allowances listed below apply to each Purchase
Order, unless otherwise agreed to by the parties.)

 

     DISC         HOW PAID    WHEN PAID

CODE ALLOWANCE

   %    SPECIAL INSTRUCTIONS    OI    CM    CK    EI    M    Q    S    A SA   
New Store/Club Discount(% Applied to each line item for each new store P.O.)   
                           OL    New Store/Club Discount (% Represents
contribution of total business to New Store Program.)                           
   NW    New Distribution Center                               WA    Warehouse
Allowance                               QD    Warehouse Distribution Allowance
                              DM    Defective/Returned Mdse. Allowance – Not
applicable in Puerto Rico. (When selected must mark option 3 under warranty
policy.)                               SD    Soft Goods Defective Allow         
                     PA    Promotional Allowance                              
VD    Volume Discount                               FA    Freight Allowance   
                           AA    Advertising Allowance                        
      TR    TV/Radio Media Allowance                               DA   
Display/Endcap Allowance                               EB    Early Buy Allowance
                              HA    Handling Allowance                        
     

OI–Off Invoice; CM–Credit Memo; CK–Check; EI–Each Invoice; M–Monthly;
Q–Quarterly; S–Semi-Annually; A–Annually;

IMPORTANT NOTICE: ALL PAYMENTS OF MONIES OWED PURSUANT TO THIS SUPPLIER
AGREEMENT AND PURCHASE ORDERS MUST BE MAILED TO THE FOLLOWING ADDRESS:

WAL–MART STORES, INC./SAM’S CLUB, C/O CORPORATE ACCOUNTING, P.O. BOX 500787, ST.
LOUIS, MISSOURI 63150-0787.

Note: Any payments on your Wal–Mart or SAM’S CLUB Credit Card should be mailed
to the billing address indicated on your credit card statement, not the address
above.



--------------------------------------------------------------------------------

PRODUCT CHEMICAL INFORMATION

Does Supplier currently sell, or anticipate selling, to Company under this
Agreement any item of Merchandise that is or contains a powder, liquid, gel or
paste that is not intended for human consumption; a compressed gas or propellant
(such as an aerosol); or a flammable solid (such as matches)?

¨ Yes x No

GROCERY RETURN POLICY

(Supplier must choose one option below and complete the necessary information.)

This Return Policy for food products covers unsalable merchandise that is out of
date, broken, crushed or dented at store level. It also includes product that is
under or over filled, mislabeled, contaminated, infested, soiled, leaking or has
missing labels.

¨ OPTION A– RECLAMATION CENTER DISPOSITION:

The following Reclamation Allowance categories are in accordance with published
guidelines from the Joint Industry Report on Product Reclamation Centers and
with generally accepted practices within the food industry. These allowance
credits will be processed with the cost of the merchandise returned to the
Reclamation Centers as a claim deduction against current open invoices.

The following terms pertain to all Company facilities serviced through Company’s
full line food distribution centers. The facilities covered by this agreement
may be amended at any time in Company’s sole discretion:

1) Pre-damaged direct product cost per item processed. Please indicate your
choice on one of the following options:

   a) Disposition left up to Company – $[**] per item processed.

   b) Product will be donated to Charity – $[**] per item processed.

   c) Product will automatically be destroyed – $[**] per item processed.

   d) Product will be reviewed by supplier or agent only – $[**]. Any product
not reviewed or picked up within 10 business days of notification will be
disposed of at the discretion of Company with no recourse by the Supplier.
Company will not “Hold” product at the Reclamation Center. A contact name and a
Toll Free Number should be provided or Supplier must accept Purchaser’s collect
calls for purposes of notification.

Toll Free Number:              Extension #:              Fax Number:
             Contact:             



--------------------------------------------------------------------------------

2) Post Damage handling. Please check (a) if you agree to the joint industry
default amount. If your company has a Corporate Reclamation Policy adopted,
attach copy of Corporate Reclamation Policy, check (b) and enter a Corporate
value.

¨ a) Company’s Joint Industry Default Amount – $[**] per item processed.

¨ b) Your Corporate Reclamation Policy Amount –

$     per item processed

3) Reclamation Center Cost. Please check (a) if you agree to the joint industry
default amount. If your company has a Corporate Reclamation Policy adopted,
attach copy of Corporate Reclamation Policy, check (b) and enter a Corporate
value.

¨ a) Company’s Joint Industry Default Amount – $[**].

¨ b) Your Corporate Reclamation Policy Amount –

$     per item processed

SPECIAL INSTRUCTIONS

¨ OPTION B– SUPPLIER DOES NOT WANT UNSALABLE MERCHANDISE SENT TO A RECLAMATION
CENTER:

Supplier will be charged current merchandise cost plus an 18% handling charge
for all unsalable merchandise. Unsalable merchandise must be disposed of by the
individual store location.

¨ YES – Permanent Authorization Number

¨ NO – If Permanent Authorization is not possible, a Toll Free number should be
provided or Supplier must accept Purchaser’s collect calls to secure credit
authorization over the phone.

Toll Free Number              Extension #              Contact             

SPECIAL INSTRUCTIONS

¨ OPTION C – RETURN MERCHANDISE TO SUPPLIER:

Supplier will be charged current merchandise cost plus an 18% handling charge
for all unsalable merchandise. All seasonal non-perishable merchandise may be
returned to Supplier with or without cause. Unsalable merchandise will be
shipped “Prepaid” with return freight charges billed to Supplier from each
individual store location. Returns are F.O.B. purchaser.

¨ YES – Supplier will allow automatic return authorization. Permanent RA

 

2



--------------------------------------------------------------------------------

¨ NO – If automatic return is not possible, a Toll Free number should be
provided or Supplier must accept Purchaser’s collect calls to secure credit
authorization over the phone.

Toll Free Number              Extension #              Contact             

SPECIAL INSTRUCTIONS

RETURN SHIPPING ADDRESS: Address:              City:              State:
             Zip:             

Attention:              Toll Free Number:             

x OPTION D – DSD SUPPLIER:

x Supplier has representatives make deliveries of product to each store or has
representatives visit each store on a timely basis to review Supplier product.
These representatives are authorized to process credit for unsalable merchandise
located at store level. These credits will be processed at store level.

SPECIAL INSTRUCTIONS:

¨ OPTION E – SWELL ALLOWANCE:

¨ Supplier has given a Swell Invoice Allowance shown in “Standard Purchase Order
Allowance” which will be deducted from each invoice before payment is made for
product. Supplier will give the Swell Allowance in lieu of actual unsalable
merchandise deductions being processed at store level. This allowance percentage
must be adequate to cover all unsalable merchandise. If damages exceed the Swell
Allowance, Company reserves the right to charge the difference to the Supplier.

SPECIAL INSTRUCTIONS

¨ OPTION F – NET/NET:

¨ Any returned or unsalable merchandise will be handled at store level and no
claim will be filed against the Supplier.

 

JOHNSON, WAYNE

   Hamby, Patrick    Airoso, Anthony    Priest, DeDe Supplier    Buyer   
Divisional Merchandise
Manager    General Merchandise Manager

 

3



--------------------------------------------------------------------------------

SUPPLIER AGREEMENT ADDENDUM

(Private Label Milk Commitment)

This Supplier Agreement Addendum-Private Label Milk Commitment (“Addendum”) is
made to be effective as of April 1, 2013, between Wal-Mart Stores, Inc.
(“Walmart”) and Dean Foods Company (“Supplier”) to amend the Supplier Agreement
between the parties with an effective date of May 13, 2013 (Supplier Number
231602-90-0) (as amended by this Addendum and as may be further amended from
time to time in accordance with Section IX below, the “Supplier Agreement”), and
sets forth the terms and conditions under which Walmart will commit to buy from
Supplier, and Supplier will commit to sell to Walmart, certain fluid milk
products to be branded and sold under Walmart’s “Great Value” private label
brand.

This Addendum hereby amends the Supplier Agreement to the extent set forth
herein, therefore, notwithstanding any language in the Supplier Agreement to the
contrary, which this Addendum hereby amends to the extent set forth herein, and
in consideration of the promises and covenants in this Addendum, the parties
agree as follows:

 

I. Purchase Commitment; Term.

(a) Subject to and in accordance with the terms and conditions of the Supplier
Agreement and this Addendum, for the duration of the Term (defined below in
Section I(d)), Walmart will purchase from Supplier, and Supplier will sell to
Walmart, Walmart’s entire requirements for fluid milk to be branded and sold
under its “Great Value” private house brand, or any variation or successor house
brands targeting the same price-point segments, at the Stores (defined below)
located in the geographical areas (the “Regions”) identified on Schedule A (the
“Purchase Commitment”). For purposes of this Addendum, the term “Stores” means
the owned and/or operated discount food and non-food/general merchandise stores
of Walmart or any of its affiliates, located in the Regions from time to time.
The products to be supplied, subject to amendment as provided herein (the
“Products”), are identified on Schedule B (“Products and Initial Prices”).
However, Walmart will not be obligated to continue to carry, and may
discontinue, any particular Product offering under the Great Value brand,
provided that Walmart will purchase Supplier’s finished goods inventory of such
discontinued Products as set forth in Section IV(g) of this Addendum. To satisfy
the Purchase Commitment, Supplier will produce and supply Products from
facilities owned and/or operated by its subsidiaries in accordance with
Walmart’s agreed to delivery days and times subject to the terms of the Supplier
Agreement as amended by this Addendum, provided, however, that if an event of
Force Majeure precludes Supplier from producing Products to timely supply the
Purchase Commitment, Supplier may arrange for some of the Products to be
manufactured under Supplier’s direction, and to the same safety and food quality
standards and specifications, at other facilities, but at all times those
facilities must be GFSI certified. The specifications for the Products (the
“Specifications”) are set forth on Schedule C.

(b) This Addendum applies to the parties only in the Regions, and only with
respect to “Walmart” branded Stores or any variants or successors of those
Stores.



--------------------------------------------------------------------------------

(c) The “Effective Date” of this Addendum shall be April 1, 2013.

(d) The “Term” of this Addendum for each of the “Regions” (subject to extension
and earlier termination, as provided in Section IV below) is identified on
Schedule A.

(e) The Purchase Commitment of Walmart at any time is subject to, and
conditioned upon, the Products being in compliance with the Specifications and
all representations and warranties under the Supplier Agreement, and Supplier’s
ongoing ability to meet the requirements of Walmart. If and to the extent that
Supplier cannot deliver acceptable Products in amounts sufficient to fill the
Purchase Commitment, Walmart may, at its discretion, purchase quantities of
Products from sources other than Supplier, and, because of the impracticality of
engaging an alternative supplier for a short duration, if necessary to secure an
adequate supply Walmart will be permitted to purchase those Products from other
suppliers for up to [**] months regardless of any earlier cure by Supplier of
the problem causing the inability to satisfy the Product volume requirements
(these alternative supply arrangements are referred to as the “Cover Remedy”).

(f) In order to meet the anticipated requirements of Walmart for Products under
the Purchase Commitment and to advance supplier sustainability goals of Walmart,
Supplier, at its own expense, shall make necessary capital investments in its
production capabilities and the sustainability improvements and innovations set
forth on Schedule D (“Production Facility and Sustainability Commitments”).

(g) If Supplier is prevented from supplying the Products under this Addendum as
a result of an event of Force Majeure (as defined in this Section below), then
Supplier shall provide written notice to Walmart of the disabling event, its
expected consequences, and Supplier’s proposed course of action for addressing
the consequences of the Force Majeure (as it relates to supplying the Products).
Thereafter, Supplier shall be excused from supplying the affected Products to
the extent Force Majeure consequences continue, and if Supplier’s obligation to
furnish Products is excused, the obligation of Walmart to purchase the affected
Products only from Supplier is also excused. Supplier represents and warrants
that it has a written Business Continuity Plan (“BCP”) in the event its
production of fluid milk is unexpectedly disrupted by a Force Majeure event and
Supplier shall use commercially reasonable efforts to perform under this
Addendum to the extent practicable, and to remedy the event of Force Majeure as
quickly as reasonably practicable to minimize any disruption to the supply of
the Products to Walmart. Because of the impracticality of engaging an
alternative supplier for a short duration, if the exclusivity obligation of
Walmart is excused due to a Force Majeure event for any particular Products, if
necessary to secure an adequate supply Walmart will be permitted to exercise the
Cover Remedy set out in Section I(e). In this Addendum, an event of Force
Majeure means an act of God including but not limited to fire, flood,
earthquake, windstorm or other natural disaster; act of any sovereign including
but not limited to war, invasion, act of foreign enemies, hostilities (whether
war is declared or not), civil war, rebellion, revolution, insurrection,
military or usurped power or confiscation, nationalization, requisition,
destruction or damage to property by or under the order of any government
sanction, embargo or similar action; commercial unavailability of raw materials;
material work stoppage or labor unrest; law, judgment order, decree, embargo,

 

2



--------------------------------------------------------------------------------

or blockade; material interruption or failure of utility service including but
not limited to electric power, gas, water or telephone service; or other
material events beyond the reasonable control of Supplier.

(h) The respective standard quality control, sampling and product retention
policies for Walmart’s Great Value will apply to the Products unless otherwise
mutually agreed.

(i) Supplier shall submit to Walmart a written delivery schedule (the “Delivery
Schedule”) of the Products to the Stores in the Regions identified on Schedule
A. Once Walmart approves the Delivery Schedule, Supplier will target on a
monthly basis: (i) [**]% “Order Fill Rate” (defined as the percentage of cases
of Products delivered measured against the cases of Products ordered) at each
Store located in the Regions identified on Schedule A; and (ii) [**]% compliance
with the Delivery Schedule (collectively referred to as the “Monthly Service
Levels”). If Supplier fails to maintain one or more of the Monthly Service
Levels, Walmart may exercise any one or more of the Remedies contained in
Section 17 of the Supplier Agreement. Additionally, if Supplier fails to
maintain [**]% Order Fill Rates on any one or more of the Products, Walmart
shall be entitled, at its reasonable discretion and after giving Supplier
written notice and a reasonable opportunity to cure any non-compliance, to
exercise the Cover Remedy set out in Section I(e). Each month, Supplier will
submit an Order Fill Rate report to Walmart’s milk buyer.

(j) No later than July 22, 2013, Supplier shall submit to Walmart for its review
and approval a plan for transition from Supplier’s existing route structure to a
dedicated delivery route structure such that, when delivering Products to the
Stores, Supplier’s delivery trucks will carry only (i) the Products; and
(ii) Supplier’s branded products intended for delivery to the Stores (“Dedicated
Delivery Plan”). Supplier’s Dedicated Delivery Plan shall detail those locations
where it is not feasible to have dedicated delivery due to geography, volume and
service frequency (“Exception Locations”). Walmart shall have final discretion
to approve each Exception Location that is excluded from the Dedicated Delivery
Plan and will use reasonable and good faith judgment in the exercise of such
discretion. Supplier shall implement the approved Dedicated Delivery Plan at
[**]% of the Stores in the Regions no later than January 1, 2014 and at [**]% of
the Stores in the Regions no later than March 31, 2014. If Supplier fails to
achieve [**]% implementation of the approved Dedicated Delivery Plan by
January 1, 2014 or [**]% implementation by March 31, 2014, Walmart may, in its
sole discretion, terminate this Addendum in accordance with Section IV(f) below.

(k) With respect to all white fluid milk Products, Supplier shall deliver such
Products to the Stores within [**] hours after Supplier packages the Products
and the Products shall have a delivered shelf life as set forth on Schedule C
and Exhibit 1 to Schedule C.

 

II. Pricing.

(a) Supplier’s final, best and last bid costs to Walmart as of April 2012
(previously submitted by Supplier to Walmart as part of the RFP process) for the
Products (the “Base Bid Price”) shall be as set forth on Schedule B.

 

3



--------------------------------------------------------------------------------

(b) For Products to be delivered from and after the Effective Date, the prices
for the Products shall be adjusted as set forth on Schedule E.

(c) If Walmart changes the Specifications, or if a new Product is added (by
mutual agreement of the parties), Schedule B, Schedule C and Schedule D, will be
amended as so agreed and as applicable.

 

III. Supplier Agreement. Except as expressly otherwise provided by this
Addendum, all purchases of Products by Walmart from Supplier will be pursuant to
the terms and conditions (including without limitation all representations and
warranties as to Products) of the Supplier Agreement between the parties dated
May 13, 2013 (which Supplier Agreement will, for purposes of this Addendum, be
deemed to be a current Supplier Agreement unless and until such time as it is
superseded), and which may be amended only by this Addendum and from time to
time in accordance with Section IX below. This Addendum is hereby incorporated
into the Supplier Agreement, but will apply only to its limited subject matter,
and will not modify the Supplier Agreement for any other purpose, including any
other business between Walmart and Supplier. However, if the Supplier Agreement
expires or terminates, the terms and conditions of the Supplier Agreement will
nonetheless continue to apply to and govern the purchase of the Products
pursuant to this Addendum even after its expiration or termination. Capitalized
terms used but not defined in this Addendum have the meanings given them in the
Supplier Agreement. Notwithstanding any provision to the contrary in the
Supplier Agreement or this Addendum, the parties hereby agree that (i) Section 8
of the Supplier Agreement is hereby deleted in its entirety for all purposes,
and (ii) all orders, invoicing, payment, claim documentation and pricing tickets
relating to sales of Products or any other Merchandise pursuant to the Supplier
Agreement will be sent to and managed by the individual Supplier facilities
using their local supplier numbers as indicated on Schedule F.

 

IV. Term and Termination. This Addendum may be terminated by a party prior to
expiration of the Term, as follows:

(a) If Supplier commits a material breach of this Addendum or the Supplier
Agreement (relating to the Products), Walmart may terminate this Addendum after
written notice to Supplier specifying the breach in reasonable detail. Supplier
must cure that breach within thirty (30) days after delivery of that written
notice (or if the nature of that breach is such that it cannot reasonably be
cured within 30 days, Supplier shall have a reasonable period, not to exceed 90
days, to cure the breach so long as Supplier commences commercially reasonable
efforts to cure the breach within such 30 day period and diligently pursues such
cure until satisfactorily implemented). If cure is not fully and satisfactorily
accomplished within the cure period, Walmart may terminate this Addendum
immediately upon delivery of final written notice declaring that the Addendum is
terminated. Any final notice must be in writing and given if at all, within
thirty (30) days after the applicable cure period expires, and then only if the
breach remains uncured at the time final termination notice is given.

 

4



--------------------------------------------------------------------------------

(b) If Walmart commits a material breach of this Addendum or the Supplier
Agreement, Supplier may terminate this Addendum by written notice to Walmart
specifying the breach in reasonable detail. Walmart must cure that breach within
thirty (30) days after delivery of that written notice (or if the nature of that
breach is such that it cannot reasonably be cured within 30 days, Walmart shall
have a reasonable period, not to exceed 90 days, to cure that breach if Walmart
commences commercially reasonably efforts to cure the breach within the 30 day
period and diligently pursues cure until satisfactorily implemented). If cure is
not fully and satisfactorily accomplished within the cure period, Supplier may
terminate this Addendum immediately upon delivery of final written notice
declaring that the Addendum is terminated only as to Walmart. Any final notice
must be in writing, and must be given, if at all, within thirty (30) days after
the applicable cure period expires, and then only if the breach then remains
uncured at the time the final termination notice is given.

(c) Walmart may terminate this Addendum upon written notice to Supplier if
Supplier fails to maintain the insurance coverage required under the Supplier
Agreement.

(d) Either party may terminate this Addendum if a petition for relief under
applicable bankruptcy law is filed by or against the other party and is not
dismissed within ninety (90) days after such filing, or the other party makes
any assignment for the benefit of its creditors, or if a receiver is appointed
for such other party for all or substantially all of its business interests.

(e) Walmart may terminate this Addendum, and may immediately cease accepting
delivery of affected Products, if Supplier’s Products are involved in a recall
or product safety issue involving human or animal deaths, and/or numerous
serious illnesses, and or other event likely to cause serious reputational harm
to Walmart or its respective brands (including violations of the Standards for
Suppliers likely to cause serious reputational harm to Walmart or its respective
brands), and such recall, health/safety issue or event is caused by Supplier’s
negligence, misconduct or breach of this Addendum. Walmart shall promptly notify
Supplier, in writing, upon becoming aware of any such recall, issue or event,
and shall notify Supplier, in writing, if it intends to terminate this Addendum
on that basis. Upon receipt of such a notice from Walmart, the parties will
commence, and aggressively and carefully pursue, an investigation and
determination of the facts relating to such recall, issue or event to the
reasonable satisfaction of the parties to determine if the recall or product
safety issue is due to Supplier’s negligence, misconduct or breach, which
investigation will be completed within thirty (30) days. During the period of
the investigation, Walmart may suspend its obligations for the purchase of any
or all Products related to the investigation and may purchase identical or
substitute Products from other sources.

(f) Walmart may terminate this Addendum and immediately cease accepting delivery
of the Products at the Stores in the Regions if Supplier fails to achieve either
[**]% implementation of the approved Dedicated Delivery Plan by January 1, 2014
or [**]% implementation of the approved Dedicated Delivery Plan by March 31,
2014, as described in Section I(j).

 

5



--------------------------------------------------------------------------------

(g) Upon the expiration or earlier termination of this Addendum, Walmart shall
purchase from Supplier all of Supplier’s finished goods inventory of the
Products, provided that those inventories shall not exceed the amount of Product
purchased in the fourteen (14) days prior to the termination or expiration.
However, Walmart will not be obligated to purchase any remaining inventory that
is defective or otherwise non-conforming or if the termination was pursuant to
Section IV(e).

 

V. Brand Ownership and Packaging.

(a) Supplier hereby acknowledges Walmart’s exclusive right, title and interest
in and to its respective “Great Value” brand and all other present and future
names, service marks, trademarks, copyrights, labels, insignias, slogans,
symbols, designs and other characteristics used by Walmart on and in connection
with the Great Value Products, and all other products that by their nature are
capable of being legally protectable in such manner. To the extent required for
Supplier’s performance under this Addendum, Walmart hereby grants Supplier a
limited, revocable, non-exclusive royalty-free license to use such marks and
other items properly associated with the Products, but only in accordance with
Walmart’s instruction and directions concerning its intellectual property. As
between the parties, all Walmart brands, logos, marks and all other intellectual
property rights and interests will remain the sole property of Walmart at all
times.

(b) Supplier shall package the Great Value Products in accordance with the
Specifications and Walmart’s approved artwork. Walmart shall indemnify and hold
Supplier harmless from any claims of trademark, trade dress or similar
infringement, or any other claims based on the information or labeling provided
or approved by Walmart for the packaging for the Great Value Products, except to
the extent such claims result from Supplier’s non-compliance with the
Specifications or with Walmart’s approved artwork.

 

VI. Confidentiality.

(a) Walmart and Supplier will keep confidential and not disclose this Addendum
and its terms and conditions, or any information exchanged in the course of the
relationship contemplated under this Addendum that is identified as
“confidential” or would reasonably be understood to be confidential or a trade
secret, to any third party (except to the extent required in performance of this
Addendum, and then only pursuant to reasonable terms of confidentiality) without
the other party’s written approval. Notwithstanding the above, a party will not
be in violation of this provision if the party is compelled to provide the
information by law, court or administrative order, subpoena, or the rules,
regulations or requirements of the Securities and Exchange Commission (“SEC”),
the New York Stock Exchange or any other exchange on which either party may be
listed. If a party is required to provide any such information, the party will
only provide the information that the party’s counsel determines it is legally
required to disclose. In addition, any of the parties may make public disclosure
of the fact that it has entered into this Addendum relating to the exclusive
supply of private label fluid milk to be branded and sold under Walmart’s “Great
Value” private label brand, provided that details of this Addendum shall not be
disclosed. Information that is (i) already known by

 

6



--------------------------------------------------------------------------------

the receiving party prior to the time it is disclosed by the other party,
(ii) in the public domain at the time of this Addendum, or (iii) that comes into
the public domain through no breach of this Addendum or no other wrongful acts
or omissions of the receiving party, will not be deemed to be subject to the
confidentiality restrictions of this Section VI. The parties’ rights and
obligations under this Section VI will continue throughout the Term and for two
years thereafter.

(b) Notwithstanding the foregoing Section VI(a) or any other provision of this
Addendum or the Supplier Agreement, it is understood by the parties that
Supplier may file this Addendum and the Supplier Agreement and any amendments
thereto (together “Filing Documents”) with the SEC as a material definitive
agreement in accordance with applicable SEC rules, regulations and requirements
(“SEC Rules”). As a result, the Filing Documents will become publicly available.
In connection with such filing, Supplier agrees to file a confidential treatment
request (the “Request”) with respect to the Filing Documents in accordance with,
and pursuant to, the applicable SEC Rules. In connection with the Request,
Supplier agrees to: (i) use commercially reasonable efforts to pursue an order
for confidential treatment protecting to the maximum extent possible the
confidentiality of such provisions of the Filing Documents as reasonably
requested by Walmart (although Supplier makes no guarantee that such
confidential treatment will be obtained); and (ii) prior to submission to the
SEC, provide the Request and any responses or comments from the SEC to the
Request (together “Comment Documents”) to Walmart for review and comment,
whether or not in response to comments from the staff of the SEC. To the extent
that Walmart has responded in writing to Supplier within three (3) days after
Walmart’s receipt of any Comment Documents, Supplier will consider Walmart’s
reasonable comments before filing the Request and any amendments or revisions to
the Request with the SEC. If Supplier and Walmart are unable to agree on the
form or content of any required disclosure of any provisions of the Filing
Documents in connection with the Request, Supplier shall determine the scope of
such disclosure in consultation with its legal counsel.

 

VII. Right to Audit. Upon [**] days written notice and no more than [**], or in
the event of a default, upon [**] hours written notice, Walmart shall have the
right, at its own cost and expense, to audit, review, inspect and copy
Supplier’s records relating to any periodic price adjustments made in accordance
with Schedule E. Supplier shall reasonably cooperate by making sufficiently
trained personnel available to provide access to electronic data. Alternatively,
Walmart may direct an independent certified public accountant to conduct an
audit under this Section VII, pursuant to reasonable terms of confidentiality.

 

VIII. Supply Chain Innovation. Supplier will use commercially reasonable efforts
to develop supply chain improvements for the manufacture and delivery of the
Products to the Stores (“Supply Chain Innovations”) which the parties will
subsequently test to determine feasibility and profitability to each party. The
parties may mutually agree to amend this Addendum to reflect cost changes
resulting from the agreed implementation of a Supply Chain Innovation.

 

7



--------------------------------------------------------------------------------

IX. General Provisions. This Addendum, together with the Supplier Agreement,
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, both written and oral, between the parties
concerning its subject matter. Except as modified by this Addendum, or any other
written agreement between the parties executed after the date of this Addendum,
the sale and purchase of Products by the parties will be controlled by the terms
of the Supplier Agreement. For avoidance of doubt, except only as otherwise
provided in Section III above, this Addendum does not apply to any purchases of
merchandise by Walmart from Supplier other than the Products. If any term of
this Addendum modifies or conflicts with a term of the Supplier Agreement, the
language of this Addendum will control. This Addendum and the Supplier Agreement
may be amended or waived only by written instrument executed by all parties (for
purposes of the foregoing, only a Senior Vice President or more senior officer
of Supplier shall be authorized to execute such written instruments). This
Addendum will be binding on and inure to the benefit of the parties and their
respective successors and permitted assigns. Neither party may assign or
delegate any of its rights or obligations under this Addendum without the prior
written consent of the other party; provided that, in the event of a sale of
substantially all of the assets of Supplier or all of the assets of its fluid
milk business, Walmart will not unreasonably withhold its consent to an
assignment of this Addendum to the purchaser of such assets. If any provision of
this Addendum is declared void or unenforceable, then such provision will be
deemed amended to the minimum extent required to make it valid and enforceable
and effect its intent, and the other provisions will remain in full force and
effect. The waiver of a breach of any term or condition will not operate or be
construed as a waiver of any other term or condition or of any subsequent breach
of the same term or condition.

 

X. Business Expectations. Walmart will have no liability to Supplier for any
expectations by Supplier for business volumes or any actions or investments by
Supplier in expectation of business from Walmart. This Addendum will be
non-binding unless and until executed and delivered by the respective authorized
representatives of both parties. The parties will cooperate and act in good
faith in their dealings under this Addendum.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum to be effective as
of the date first listed above.

 

Wal-Mart Stores, Inc.    Dean Foods Company By: /s/
illegible                                                             By: /s/
Martin J. Devine                                                         

Name:

Title:

Date:

  

Name: Martin J. Devine

Title: Chief Operating Officer

Date:

/s/ Tony [illegible]                                                      

VP Dairy

8/15/2013

   /s/ Jack Sinclair                                                            

EVP, Walmart US Food

8/13/2013

  

 

9



--------------------------------------------------------------------------------

Schedule A

Geography To Which The Purchase Commitment Applies

See Attached



--------------------------------------------------------------------------------

Schedule A

Geography to which the Purchase Agreement Applies

 

Supplier

   County   State   County Breaks    Award Length

Deans

   [**]   [**]      [**]

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 22 pages were omitted. [**]

 

- 2 -



--------------------------------------------------------------------------------

Schedule B

Locations, Products and Base Bid Prices Example

See Attached



--------------------------------------------------------------------------------

Schedule B > MILK RFP Final April 2012 Awarded Cost (WALMART)

 

Supplier Name

  Supplier
Nbr   Plant
City   Store   0007874200650
Chocolate Milk
 1⁄2 Gallon   0007874221169
1/2% Milk
 1⁄2 Gallon   0007874235186
Whole Milk
Gallon   0007874235187
2% Milk
Gallon   0007874235188
1% Milk
Gallon   0007874235189
Skim Milk
Gallon   0007874235200
Whole Milk
 1⁄2 Gallon   0007874235201
2% Milk
 1⁄2 Gallon   0007874235202
1% Milk
 1⁄2 Gallon   0007874235203
Skim Milk
 1⁄2 Gallon   0007874235212
 1⁄2% Milk
Gallon   0060538818734
Chocolate Milk
Gallon

DEAN FOODS COMPANY

  231602900   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]     [**]

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 35 pages were omitted. [**]

 

- 1 -



--------------------------------------------------------------------------------

Schedule C

Specifications

 

1. All production facilities will be GFSI Food Safety certified and will
participate in Walmart Private Label Routine Quality Testing and supplier
monitoring programs, which may include random on-site quality system assessments
conducted by third parties selected by the Walmart’s quality team.

 

2. The Products will comply with the current U.S. Food and Drug Administration’s
Grade “A” Pasteurized Milk Ordinance. (See Table 1).

 

3. The Products shall satisfy the definitions, standards and requirements
established by the various state agencies for Grade A milk and milk products
(See Table 2).

 

4. The white fluid milk Products shall have a shelf life of at least [**] days
at the time of packaging, except where such shelf life is prohibited by law,
provided that the parties have mutually agreed upon the exceptions to such
requirement as set forth on Exhibit 1 to Schedule C.

 

5. At the time Supplier delivers the Products to the Stores, the Products must
have the following minimum remaining shelf life, except where otherwise
prohibited by law (i) [**] days with respect to white fluid milk Products,
provided that the parties have mutually agreed upon the exceptions to such
requirement as set forth on Exhibit 1 to Schedule C, and (ii) [**] days with
respect to flavored fluid milk Products.

 

6. The Products’ packaging will comply with the appropriate Walmart guidelines
and any changes to structure or graphics requires prior approval from the
appropriate Walmart team.

 

7. Before Supplier delivers Products produced from a new facility, Supplier
shall obtain written approval from the Walmart Private Brand team in accordance
with their existing protocols/specifications and supplier expectations.

 

8. Suppliers shall maintain their specifications in Aspect, the quality
management system used by Walmart.

 

9. Supplier shall have a product monitoring program in place and must make
relevant quality, compliance and food safety data available upon request.

 

10. Supplier may not change production facilities without prior written
approval.

 

11. Supplier shall comply at all time with Walmart’s Standards for Suppliers.

 

- 1 -



--------------------------------------------------------------------------------

Exhibit 1 to Schedule C

Exceptions to Shelf Life Requirements

Notwithstanding anything to the contrary contained in this Addendum, the parties
mutually agree that, except where otherwise prohibited by law, the white fluid
milk Products produced at the Supplier Facilities listed below shall have a
shelf life of at least [**] days at the time of packaging and have a minimum
remaining shelf life of [**] days at the time Supplier delivers the such
Products to the Stores.

[**]

 

- 2 -



--------------------------------------------------------------------------------

Table 1 to Schedule C

GENERAL STATE AND FEDERAL REQUIREMENTS

(Note: California has a different State requirement for pasteurized milk
standards shown on Table 2)

 

Product Label

  

Federal

Regulations:

CFR Reference

  

Federal

Regulations:

CFR Reference
Requirements

  

Pasteurized Milk
Ordinance
Requirements **

  

Product

Specification
Interpretation

  

Test

Methodology used*

Milk    21 CFR Sec. 131.110 Milk   

Shall contain not less than 8.25 percent milk solids not fat and not less than
3.25 percent milkfat

 

Vitamin A if added 2000 iu/Qt (10% RDI/Cup) Vitamin D if added 400 iu/qt (25%
RDI/Cup)

   Microbiological Standard Plate Count (SPC) <20,000 CFU/ml Coliform < 10
CFU/ml Temperature 38-41F Appendix N: None Found for Beta Lactams in Raw Milk
Used Phosphatase: < 350 milliunits    3.25% Butterfat/Milkfat Minimum Standard
Plate Count (SPC) <20,000 CFU/ml Coliform < 10 CFU/ml Temperature 38-41F   
Infrared Analyzer, Babcock, Gerber, or Ether Extraction For Butterfat/Milkfat
SPC Coliform

Skim Milk, Fat

Free Milk, No

Fat Milk

   21 CFR Sec 101.62 (b)(1) – Nutrient Content Claim for fat, fatty acid and
Cholesterol content of foods. 21 CFR Sec. 131.110 Milk    The terms “fat free,”
“free of fat,” “no fat,” “zero fat,” “without fat,” “negligible source of fat,”
or “dietarily insignificant source of fat” or, in the case of milk products,
“skim” may be used on the label or in labeling of foods, provided that:… The
food contains less than 0.5 gram (g) of fat per reference amount customarily
consumed and per labeled serving or, in the    Microbiological Standard Plate
Count (SPC) <20,000 CFU/ml Coliform < 10 CFU/ml Temperature 38-41F Appendix N:
None Found for Beta Lactams in Raw Milk Used Phosphatase: < 350 milliunits   
<0.2 % Milkfat Standard Plate Count (SPC) <20,000 CFU/ml Coliform < 10 CFU/ml
Temperature 38-41F    Infrared Analyzer, Babcock, Gerber, or Ether Extraction*
For Butterfat/Milkfat

 

- 3 -



--------------------------------------------------------------------------------

      case of a meal product or main dish product, less than 0.5 g of fat per
labeled serving. (For skim milk at 250 grams/cup it needs to have <0.2% Milkfat)
         Lowfat Milk (1% Milkkfat)    21 CFR Sec 101.62 (b)(2) – Nutrient
Content Claim for fat, fatty acid and Cholesterol content of foods. 21 CFR Sec.
131.110 Milk    “Low fat,” “low in fat,” “contains a small amount of fat,” “low
source of fat,” or “little fat” may be used on the label or in labeling of
foods... contains 3 g or less of fat per reference amount customarily consumed(3
grams of fat per serving = ~1.2% Milkfat. Typically <1% Milkfat is used)   
Microbiological Standard Plate Count (SPC) <20,000 CFU/ml Coliform < 10 CFU/ml
Temperature 38-41F Appendix N: None Found for Beta Lactams in Raw Milk Used
Phosphatase: < 350 milliunits    < 1% Milkfat Standard Plate Count (SPC) <20,000
CFU/ml Coliform < 10 CFU/ml Temperature 38-41F    Infrared Analyzer, Babcock,
Gerber, or Ether Extraction* For Butterfat/Milkfat Reduced Fat Milk (2% Milk
Fat)    21 CFR Sec 101.62 (b)(4) – Nutrient Content Claim for fat, fatty acid
and Cholesterol content of foods. 21 CFR Sec. 131.110 Milk   

“Reduced fat,” “reduced in fat,” “fat reduced,” “less fat,” “lower fat,” or
“lower in fat” may be used on the label …provided that:…The food contains at
least 25 percent less fat per reference

 

(25% less fat than Milk at 3.25% = <2.4% milkfat. Typically <2% Milkfat is used
as a target)

   Microbiological Standard Plate Count (SPC) <20,000 CFU/ml Coliform < 10
CFU/ml Temperature 38-41F Appendix N: None Found for Beta Lactams in Raw Milk
Used Phosphatase: < 350 milliunits    < 2% Milkfat Standard Plate Count (SPC)
<20,000 CFU/ml Coliform < 10 CFU/ml Temperature 38-41F    Infrared Analyzer,
Babcock, Gerber, or Ether Extraction* For Butterfat/Milkfat

 

- 4 -



--------------------------------------------------------------------------------

      Final Note: There is a history in the dairy industry to use percentage of
milkfat in 0.5% increments other than skim milk. This is a widely accepted norm.
        

 

* Reference: Standard Methods for the Examination of Dairy Products, 17th
Edition, APHA and AOAC.

** PMO Reference – 2011 Edition, Chemical, Physical, Bacteriological, and
Temperature Standards

 

- 5 -



--------------------------------------------------------------------------------

Table 2 to Schedule C

SPECIFIC STATE: CALIFORNIA REQUIREMENTS COMPARISON TO

FDA/FEDERAL CFR STANDARDS

COMPOSITIONAL STANDARDS

 

    

Standard

  

Federal

  

California

Grade A Pasteurized Milk    Milkfat Minimum    3.25%    3.5%    Milk
Solids-Not-Fat (SNF), minimum    8.25%    8.7%    Total Milk Solids    No
Standard    12.2% Minimum Grade A Nonfat Milk (Skim Milk, Fat Free Milk)   
Milkfat, maximum    0.20%    0.20%    SNF, minimum    8.25%    9.0% Grade A
Lowfat Milk    Milkfat   

Maximum 1.2% No Minimum

(Note typically 1% Milkfat is Used)

   Maximum 1.1% Minimum 0.9%    SNF, minimum    8.25%    11.0% Grade A Reduced
Fat Milk    Milkfat   

Maximum 2.4% No Minimum

(Note typically 2% Milkfat is used)

   Maximum 2.1% Minimum 1.9%    SNF, minimum    8.25%    10.0%

 

- 6 -



--------------------------------------------------------------------------------

Schedule D

Sustainability Commitments

Environmental Sustainability Metrics

 

Baseline

  

Focus Area

   2020 Goal
vs. baseline   2011
vs. baseline   2010
vs. baseline   2009
vs. baseline   2008
vs. baseline

2007

   Greenhouse Gas
(per gallon produced)    i25%   i8.4%   i5.4%   i4.9%   i3.1%

2007

   Energy Use *
(per gallon produced)    i20%   i7.2%   i3.0%   i3.1%   i1.6%

2007

   Distribution
(CO2 equivalent)    i95,000
metric tons   i74,000
metric tons   i51,000
metric tons   i39,000
metric tons   i24,000
metric tons

2008

   Water Use
(per gallon produced)    i35%   i10.7%   i6.6%   i4.6%   baseline

2009

   Solid Waste    i50%   i21.1%   i5.5%   baseline  

2009

   Recycling*    h80%**   h91.7%   h47.3%   baseline  

2009

   Zero Waste*    Set Goal by 2013   *   *   baseline  

2012

   Packaging*    Set Goal by 2013        

2012

   Sustainable Supply*    Set Goal by 2013        

(for additional information on Supplier’s sustainability efforts, also see the

“Responsibility” tab at deanfoods.com)

 

- 7 -



--------------------------------------------------------------------------------

Schedule E

Initial Pricing and Periodic Price Adjustments

Initial pricing for each Product at each Store (“Initial Pricing”) will be
calculated by adjusting Supplier’s Base Bid Prices for the Products set forth in
Schedule B for any changes in the cost of raw milk, resin and diesel within each
Region as of March 1, 2013. Thereafter, pricing for the Products will be
adjusted (“Periodic Price Adjustments”) to reflect actual changes in the cost of
raw milk, resin, and diesel as follows:

 

  1. On a [**] basis, pricing for the Products will be adjusted to reflect an
increase or decrease in the cost of raw milk compared to the actual cost of raw
milk as reflected in the Base Bid Price. Such proposed cost change must be
supported by publicly available cost and commodity information indices and
confirmed by Walmart before any price change becomes effective. In calculating
any [**] raw milk cost change, the parties agree to utilize the Cost Change
Process and worksheet set out in Exhibit 1 to Schedule E.

 

  2. Commencing August 1, 2013, pricing for the Products will be adjusted on a
[**] basis as required to reflect any increase or decrease of $[**] per Cwt or
more in applicable Over Order Premiums as measured against the applicable Over
Order Premium reflected in the Base Bid Price. Such cost changes will be added
to Cost Change Process and worksheet set out in Exhibit 1 to Schedule E, and
this paragraph will govern in the event of any inconsistencies.

 

  3. On a [**] basis, pricing for the Products will be adjusted to reflect an
actual increase or decrease in the cost of resin for packaging and diesel fuel
compared to the cost of resin and diesel as reflected in the Base Bid Price.
Such proposed cost change must be supported by publicly available cost and
commodity information indices and confirmed by Walmart before any price change
becomes effective. In calculating any quarterly resin and/or diesel cost change,
the parties agree to utilize the Cost Change Process and worksheet set out in
Exhibit 1 to Schedule E.

 

  4. On a [**] basis, Supplier shall provide Walmart with publicly available
data sources that support any cost changes for each of Supplier’s production
facilities that Supplier uses to produce the Products (except Over Order
Premiums). Cost changes for raw milk, resin and diesel will be used by Walmart
to calculate Periodic Price Adjustments in accordance with Exhibit 1 to Schedule
E. Walmart will update the cost of each of the Products prior to the beginning
of each [**].

 

  5. On the [**] of the Effective Date, the parties shall review changes in
Supplier’s costs for the Products directly relating to Supplier’s production,
labor, administration, or overhead and the parties may negotiate a price
adjustment to reflect such cost increase. Each party agrees to negotiate in good
faith on a price adjustment requested under this Schedule E, but Walmart shall
have the right to approve in advance a price adjustment resulting in an increase
of the price of the Products to Walmart.

 

- 8 -



--------------------------------------------------------------------------------

Exhibit 1 to Schedule E

Cost Change Process (Raw Milk, Fuel, Resin)

Input costs for Raw Milk, Resin, and Fuel (Diesel) will be updated according to
the following schedule:

 

Input

  

Update Frequency

  

Data Source

Raw Milk    [**]    Federal Milk Marketing Order1 Over Order Premium    [**]   
Resin    [**]    Chem Data Fuel (Diesel)    [**]    EIA

Supplier to submit cost inputs in the following format:

 

  1) [**];

 

  2) [**].

 

Division

  Plant
Name   Plant
City   Plant
State   Plant
Zipcode   Plant
FMMO
Agency   Input-
[**]   Input
[**]   Input-
[**]   Input-
[**]   Input-[**]   Fixed   Fixed   Fixed   Fixed   Input-
[**]   Fixed   Fixed   Input-
[**]   Input-
[**]   Input-
[**]             FMMO
Skim
Price
(CWT)   Location
Adjustment
(CWT)   Over
Order
Premium
(CWT)   FMMO
Fat
Price
per
pound   Fat
Location
adjustment
per pound   %
BF   Lbs/
Gal   BF
lb/
Gal   Skim
lb/
Gal   Resin
Cost/
Pound   Gallon
Bottle
and
Cap
Resin
Grams
Used    1⁄2
Bottle
and
Cap
Resin
Grams
Used   Deisel
cost
per
Gallon   Trip
Miles   Miles
per
Gallon

Walmart/Sam’s

  XXXX   XXXX   XXXX   XXXX   XXXX   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]   [**]   X   X   [**]   X   X

Walmart/Sam’s

  XXXX   XXXX   XXXX   XXXX   XXXX   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]   [**]   X   X   [**]   X   X

Walmart/Sam’s

  XXXX   XXXX   XXXX   XXXX   XXXX   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]   [**]   X   X   [**]   X   X

Walmart/Sam’s

  XXXX   XXXX   XXXX   XXXX   XXXX   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]   [**]   X   X   [**]   X   X

 

1  Or as otherwise agreed to by the parties.

 

- 9 -



--------------------------------------------------------------------------------

 

LOGO [g598080g95b47.jpg]

Walmart Resin and Fuel Tracker 2013/14-EXAMPLE April 2012 Base $0.765 $4.142
Gallons Examples Only Resin Fuel Per [**] Adjustments Month * Chem Data
Announced Price/lb Per lb Resin Chg from [**] Per Gallon Milk Chg * EIA Per Gal
Fuel Price Per Gal Fuel Chg from Prior [**] Per Gallon Milk Chg Prior [**] Total
Resin & Fuel Chg per Gal Milk [**] Raw Milk Change vs. [**] (Whole Milk) [**]
Raw Milk Change vs. [**] (2% BF) [**] Raw Milk Change vs. [**] (1% BF) [**] Raw
Milk Change vs. [**] (Skim) [**] Cost Change (Whole Milk) [**]Cost Change (2%
Milk) [**] Cost Change (1% Milk) [**] Cost Change (Skim) Amount Applied to Price
Chg (Whole Milk) Amount Applied to Price Chg (2% BF) Amount Applied to Price Chg
(1% BF) Amount Applied to Price Chg (Skim) January [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] February [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] March [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] April [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] May [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] June [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] July [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] August [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] September [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] October [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] November [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] December [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] YEAR TOTALS [**] [**] [**] NA NA NA NA [**]
[**] Resin Calculation Factors Bottle Resin HDPE – Blowmold Resin Announcement
Column B inputs * Chem Data price reflects their announcement from the previous
month. Grams/Lb 453.6 Gallon Bottle/Cap Grams [**] Actual Resin Grams per Gallon
Bottle plus Cap HG Battle/Cap [**] Actual Resin Grams per Gallon Bottle plus Cap
Fuel Calculation Factors Average Round Trip Miles [**] Average Roundtrip miles
calculated for each plant based on actual delivery schedule 6 Miles to the
Gallon (MPG) [**] Gallons Used per Trip [**] Average Gallons Delivered [**]
Average Gallons payload for each plant Diesel Cost per Gallon [**] April 2012
EIA posted Cost of Diesel per Gallon Milk [**] Fuel Announcement Column E Inputs
* Monthly Diesel Price All Types as posted by EIA.

 

- 10 -



--------------------------------------------------------------------------------

 

LOGO [g598080g35t49.jpg]

Resin and Fuel Tracker Walmart Resin and Fuel Tracker 2013/14-EXAMPLE April 2012
Base $0.765 $4.142 Gallons Examples Only Resin Fuel Per [**] Adjustments Month *
Chem Data Announced Price/lb Per lb Resin Chg from [**] Per Gallon Milk Chg *
EIA Per Gal Fuel Price Per Gal Fuel Chg from Prior [**] Per Gallon Milk Chg
Prior [**] Total Resin & Fuel Chg per Gal Milk [**] Raw Milk Change vs. [**]
(Whole Milk) [**] Raw Milk Change vs. [**] (2% BF) [**] Raw Milk Change vs. [**]
(1% BF) [**] Raw Milk Change vs. [**] (Skim) [**] Cost Change (Whole Milk)
[**]Cost Change (2% Milk) [**] Cost Change (1% Milk) [**]Cost Change (Skim)
Amount Applied to Price Chg (Whole Milk) Amount Applied to Price Chg (2% BF)
Amount Applied to Price Chg (1% BF) Amount Applied to Price Chg (Skim) January
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] February [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] March [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] April [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
May [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] June [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] July [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] August
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] September [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] October [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
November [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] December [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] [**] YEAR
TOTALS [**] [**] [**] NA NA NA NA [**] [**] Resin Calculation Factors Bottle
Resin HDPE – Blowmold Resin Announcement Column B inputs * Chem Data price
reflects their announcement from the previous month. Grams/Lb 453.6 Gallon
Bottle/Cap Grams [**] Actual Resin Grams per Gallon Bottle plus Cap HG
Battle/Cap [**] Actual Resin Grams per Gallon Bottle plus Cap Fuel Calculation
Factors Average Round Trip Miles [**] Average Roundtrip miles calculated for
each plant based on actual delivery schedule 6 Miles to the Gallon (MPG) [**]
Gallons Used per Trip [**] Average Gallons Delivered [**] Average Gallons
payload for each plant Diesel Cost per Gallon [**] April 2012 EIA posted Cost of
Diesel per Gallon Milk [**] Fuel Announcement Column E Inputs * Monthly Diesel
Price All Types as posted by EIA.

 

- 11 -



--------------------------------------------------------------------------------

Schedule F

List of Local Supplier Numbers for Billing and Invoicing Only

 

TRADING PARTNER

   VMP VENDOR NBR   

SUPPLIER FACILITY

   LOCAL SUPPLIER NBR

WALMARTVMP

   231602900    McArthur Dairy    012875900

WALMARTVMP

   231602900    Deans Milk Co.    028374900

WALMARTVMP

   231602900    Barber Dairy    155536900

WALMARTVMP

   231602900    Dean Foods    275511900

WALMARTVMP

   231602900    Land-O-Lakes Dairires    289602900

WALMARTVMP

   231602900    Creamland-Albuquerque Milk    342840900

WALMARTVMP

   231602900    Dean Dairy - Sharpsville, PA    385344900

WALMARTVMP

   231602900    Swiss - Lebanon    457361900

WALMARTVMP

   231602900    MG and Alta Dena Dairy    468931900

WALMARTVMP

   231602900    Shenandoah’s Pride    500723900

WALMARTVMP

   231602900    Oak Farms and Brown’s Dairy    556878900

WALMARTVMP

   231602900    GARELICK FARMS    564331900

WALMARTVMP

   231602900    Gandy’s-Lubbock    564414900

WALMARTVMP

   231602900    TG Lee Foods - Orlando    584581900

WALMARTVMP

   231602900    Lehigh Valley Dairy    592441900

WALMARTVMP

   231602900    Purity Dairy- Nashville    602404900

WALMARTVMP

   231602900    Mayfield Dairy Farms LLC    626700900

WALMARTVMP

   231602900    Reiter Dairy of Springfield    668191900

WALMARTVMP

   231602900    Broughton Dairy    690312900

WALMARTVMP

   231602900    Meadow Brook Dairy - Erie    736210900

WALMARTVMP

   231602900    Price’s-El Paso    910653900

WALMARTVMP

   231602900    Land-O-Sun (Pet Dairy)    948646900